283 S.W.3d 301 (2009)
STATE of Missouri, Respondent,
v.
Michael J. O'CONNOR, Appellant.
No. ED 91641.
Missouri Court of Appeals, Eastern District, Division One.
May 19, 2009.
Irene Karns, Saint Louis, MO, for Appellant.
Chris Koster, Attorney General, Linda Lemke, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Michael J. O'Connor appeals the judgment entered upon a jury verdict convicting him of six counts of first degree statutory sodomy. We find that the trial court committed no plain error.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).